Boe, Judge:
The plaintiff having filed a motion for modification of the preliminary injunction granted in the above-entitled action by this court under date of March 21, 1983, by:
1. Requiring the U.S. Customs Service to reduce the bond covering Customs Entry 82-807044-5 to the value of the allegedly non-piratical goods;
2. Requiring Customs to return to Schaper its bonds covering Customs Entries 83-800566-6 and 83-800602-7; and
3. Enjoining Customs from liquidating Customs Entry 82-807044-5 entered at the Port of Pittsburgh, Pennsylvania, and
The court having considered the briefs submitted by respective counsel and at oral argument held on July 18, 1983, having heard the arguments of counsel, and
The court having presented orally in open court its opinion and decision with respect to plaintiffs motion which said statement of opinion and decision is a part of the official record in this proceeding and, accordingly, is made a part hereof by this reference, and
It appearing to the satisfaction of the court that:
1. No sufficient showing has been made by the plaintiff that failure to grant the modifications sought in its motion will result in immediate irreparable injury to the plaintiff, and
2. The plaintiff has failed to show wherein the modifications sought in its motion are required to preserve the status quo of *45the within action as maintained by the preliminary injunction previously granted by this court, and
3. The modifications sought by the plaintiff in its present motion and over which this court has jurisdiction, are, in fact, matters constituting the very subject of this action and, accordingly, are properly determined at such time as the within cause of action is tried on the merits.
Now Therefore, it is hereby
Ordered that the motion of the plaintiff for modification of the preliminary injunction granted by this court under date of March 21, 1983, be and is hereby denied.